Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

	Claim 8 has been rewritten as follows:

Claim 8.  A method of providing radiation treatment to an anatomical lumen comprising muscular tissue, the method comprising: inserting, an apparatus having a distal balloon; a proximal balloon; and at least one intermediate balloon positioned between the distal balloon and the proximal balloon, the at least one intermediate balloon being inflatable independently from the distal and proximal balloons; a source lumen adapted and configured to receive a radiation source, the source lumen positioned within at least the at least one intermediate balloon, said at least one of the balloons having a diameter that is different from the diameter of said at least one of the other balloons; and said distal balloon and said proximal balloon are inflatable to a size which fills a substantial portion of the lumen; and a plurality of balloon markers positioned between at least some of said balloons, into an anatomical lumen selected from the group consisting of the esophagus, the rectum, the large intestine, the cardia and the small intestine; positioning the at least one intermediate balloon adjacent tissue to be treated; inflating, to a size which fills a substantial portion of the muscular tissue of the anatomical lumen, one or more balloons selected from the group comprising: (i) balloons distally positioned with respect to the at least one intermediate balloon, and (ii) balloons proximally positioned with respect to the at least one intermediate balloon; and expanding selected areas of muscular tissue peripheral to the tissue to be treated; inserting a radiation source via the source lumen within the at least one intermediate balloon to expose the tissue to be treated to radiation, wherein the at least one intermediate balloon is inflated to a diameter that is smaller than the diameter of the balloon inflated to a size which fills a substantial portion of the muscular tissue of the anatomical lumen wherein the expanded areas of muscular tissue is exposed to substantially less radiation than the tissue adjacent said intermediate balloon.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791